DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on July 18, 2019.  These drawings are acceptable.

Claim Interpretation
	Applicant should note that the use of the term “optionally” does not require the subject matter that follows the term to be present in the claim.  Therefore, prior art that does not teach the subject matter (i.e. claim 1 “optionally a droplet sorting device” or claim 11 “optionally isolating a droplet…”) would suffice to read upon the claim.
Additionally, applicant should note that use of the term “configured to” is typically utilized in conjunction with an associated computer or processor that is capable of performing subsequently described actions.  Thus, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, it is not clear if the liquid is part of the invention or not. Therefore, the points 1) and 2) in claim 1 are unclear as the invention seems to be defined with parameters not forming part of the invention.  Additionally, the "diameter" of the droplet in claim 1 is not defined and, hence, unclear: as (depending on the channel dimensions) the droplet is not always perfectly spherical, there are at least three different diameters.
Moreover, the diameters are variable depending on the channel dimensions, e.g. once that a (perfectly spherical) droplet with a diameter initially greater than the delay line's inner dimension (perpendicular to the flow direction), has been "squeezed into" the delay line, it has in any case at least one diameter that is equal or smaller than the inner dimension of the delay line while its diameter in the flow direction has increased.
In addition, there is always a thin film of continuous phase that wets the inner channel walls. Hence, the droplet diameter perpendicular to the flow direction will always be somewhat smaller than a channel inner diameter.  The term "delay line" in claim 1 is not clear.  It is not clear if the line is an open or a closed channel. It is not clear if the delay line is symmetric or not. 
The term "off-chip" relating to the delay-line is unclear.  The term "off-chip" suggests that there also is a region that is "on-chip", i.e. that a chip is present. However, it is not clear what the "chip" is.
In addition, the term "off-chip" suggests that the delay line is completely independent on this chip. However, it must be fluidically connected to the chip for the invention to be carry out which means that the delay line is at least partially "on-chip".
	Furthermore, with respect to claim 1, using the term "... configured to generate or provide either: 1) droplets with a diameter that is equal or larger than the inner diameter of the off-chip delay line; or 2) droplets with a diameter that is smaller than the inner diameter of the off-chip delay line, in which case the device a) is configured in addition to generate and/or insert, between each droplet or group of about 2 to about 100 droplets, a separating-droplet with a diameter that is equal or larger than the inner diameter of the off-chip delay line…." attempts to define the subject-matter in terms of the result to be achieved, which merely amounts to a statement of the underlying problem, without providing the technical features necessary for achieving this result.
	With respect to claim 7, the phrasing seems redundant as the delay line is already claimed in claim 1 and the mere flow through the delay line and the time it spends in it represents an incubation parameter.

	Claims 2-6 and 8 are ultimately dependent upon claim 1, and thus, inherit the same deficiencies.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, and 9-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Merten et al (EP 3,000,528 A1).
With respect to claim 1, Merten discloses a microfluidic system comprising:
 a) a droplet-generating device (See Para. 0044, droplet maker 100; fig. 2), 
b) an off-chip delay line (See Para. 0048, reservoir for incubation (tubing)), 
c) a droplet-analysis device (See Para. 0049, signal read out 150; fig. 4), and

1) droplets (See Para. 0048 pertaining to “small droplets") with a diameter that is equal or larger than the inner diameter of the off-chip delay line (See Fig. 4 and Para. 0048 for discussion of "a channel with a diameter comparable to that of the small droplets", train of small droplets depicts in lower right of Fig. 4); or
2) droplets with a diameter that is smaller than the inner diameter of the off-chip delay line (See Para. 0049 pertaining to “single cell droplet”), in which case the device a) is configured in addition to generate between each group of about 2 to about 100 droplets, a separating-droplet (See Para. 0047 for discussion of "The single cell droplets are spaced out with larger immiscible phase plugs 140") with a diameter that is equal or larger than the inner diameter of the off-chip delay line (See Para. 0047 for discussion of "... larger mineral oil plugs (diameter significantly above the diameter of the reservoir) to space out the small droplets; Para. 0050 discusses that the droplets are measured wherein the incubation time for each droplet in the delay line is the same for each droplet; Para. 0047 further discusses that shuffle "... can be avoided by using larger mineral oil plugs ...").
With respect to claim 7, Merten discloses that the system is configured to control the incubation conditions of at least part of the delay line (See Para. 0048 for discussion of how incubation conditions are controlled).
With respect to claim 9, Merten discloses that the device is configured to generate droplets that each comprise at least one solvent and at least one additional component such as 
With respect to claim 10, Merten discloses that the droplet analysis device is configured to image individual droplets and/or to measure a property of individual droplets selected from the group comprising fluorescence, light absorption, and light scattering (See Para. 0050 for discussion of fluorescence measurement).
With respect to claim 11, Merten discloses a method for high throughput screening or in vitro evolution comprising the steps of:
Providing a microfluidic system of claim 1 (See Paras. 0044-0049 and Fig. 4),
Generating or providing droplets by using the evice of the microfluid system (See para. 0048),
Incubating the droplets generated or provided in step ii by passing them through the off-chip delay line b) (4) of the microfluidic system (See Paras. 0045 and 0048),
After the incubation of step iii, measuring a property of, or imaging, individual droplets (5) with the droplet-analysis device c) (7) of the microfluidic system (See Paras. 0048-0049),
Wherein the incubation time of each of the droplets from the moment of entry into the delay line (4) until the moment of exit of the delay line is essentially the same (See Paras. 0039 for discussin of how the tubing is filled with ‘dummy’ plugs or droplets 
With respect to claim 12, Merten discloses that the droplet generated comprise a material to be analyzed, preferably the material to be analyzed is a biological material (See Paras. 0021-0022 and 0049 for discussion of how the preparation of a priming droplet can comprise the solvent of the at least one combinatorial sample or only one of the at least two compounds for preparing the combinatorial sample, wherein the at least one compound of the at least two compounds may be a prokaryotic or eukaryotic cell).
	With respect to claim 13, Merten discloses that the biological material is a cell or group of cells selected from the group comprising eukaryotic cells, bacteria, fungi, algae, actinomycetes, or a combination thereof (See Paras. 0021-0022 and 0049 for discussion of how the preparation of a priming droplet can comprise the solvent of the at least one combinatorial sample or only one of the at least two compounds for preparing the combinatorial sample, wherein the at least one compound of the at least two compounds may be a prokaryotic or eukaryotic cell).
	With respect to claim 14, Merten discloses that the droplets generated in step ii comprises a substrate with a property that is measurable by the droplet-analysis device, wherein the substrate is preferably selected from the group comprising a fluorescent assay substrate (See Para. 0050 for discussion of utilizing plugs containing different fluorophores to create a barcoding strategy for samples).
	With respect to claim 15, Merten discloses that at least one of the components of the droplets generated in step ii varies in concentration or property across individual droplets or .
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merten et al (EP 3,000,528 A1) in view of Frenz et al (US 2012/0121480 A1).
	Refer above for the disclosure of Merten.
	With respect to claims 2 and 3, Merten fails to disclose or fairly teach that the length of the off-chip delay line is between 0.1 m to 100 m, preferably between 0.5 m to 80 m or that the inner diameter of the off-chip delay line (4) is between 0.01mm to 10mm, preferably between 0.05 mm to 5 mm.
Frenz teaches a device for droplet creation, using, and sorting, and associated incubation for droplet-based microfluidic assays, more particularly, delay-lines, which allow incubation of reactions for precise time periods.  The delay lines of the present invention provide reliable incubation times up to 3 hours.  The delay lines may have a length from about 1µto 100 m. In one exemplary embodiment, the delay line has a length of 100µm to 10 m. In 
another exemplary embodiment, the delay line has a length of 1 cm to 1 m. In yet another exemplary embodiment, the delay line has a length of 10 cm to 1 m (See abstract and Paras. 0041-0042).  The delay lines may have a width from about 1 nm to 1 m. In one exemplary 
		It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the length and width of the delay line, as taught by Frenz, into the delay line of Merten for the purpose of allowing incubation of droplets flowing in a continuous phase, such as a carrier oil, for defined times in which the dispersion ratio (R) is lower than 20%.
		With respect to claim 4, Merten fails to disclose the specifics of the material that the off-chip delay line is composed of.
		Frenz teaches that suitable materials for fabricating a microfluidic device include, but are not limited to, cyclic olefin copolymer (COC), polycarbonate, poly(dimethylsiloxane) (PDMS), poly(methyl methacrylate) (PMMA), and glass (See Para. 0054).
		It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate any of the materials in the list disclosed by Frenz for the purpose of minimizing reaction of the material with the sample and/or reagents being processed in the device.
		With respect to claim 5, Merten fails to disclose that the system is configured to provide a flow rate through the off-chip delay line of 0.001 mL/h to 100 mL/h, preferably of 0.05 L/h to 50 mL/h.
		Frenz teaches that after fabrication of the microfluidic devices delay lines, flow rates were controlled by syringe pumps, and in all experiments, flow rates of 400 µL/h for the oil phase and 100 µL/h in total for the aqueous phases were used to create 53 µm droplets at a 50 µm nozzle (See Paras. 0066-0067).

		With respect to claim 6, Merten fails to disclose that the length of the of the off-chip delay line, the inner diameter of the delay line and flow rate through the delay line can be adjusted to provide a transit time of the droplets through the delay line of 0.1 s to 100 h, preferably from 1 s to 48 h.
		Frenz teaches the specifics of a microfluidic device that comprises delay lines which allow for reliable incubation times up to 3 hours.  The present invention provides reliable incubation times in the range of 1 minute up to 2 hours.  In yet another exemplary embodiment, the present invention provides reliable incubation times in the range of 1 minute up to 3 hours (See Paras. 0005 and 0007).  The present invention provides novel microfluidic delay line configurations utilizing wider and/or deeper channels which allow for incubations within the desired time range without the concomitant back pressure issues of other configurations.  The delay line configurations with wider and/or deeper channels may then be combined with upstream and downstream modules with shallower channels suited for pre- and post-incubation manipulation of droplets (See Para. 0037).
		It would have been obvious to one of ordinary skill in the art at the time of filing to manipulate the dimensions of the system of Merten to result in a transit time through the delay line(s) less than 3 hours, as taught by Frenz, for the purpose of enabling an incubation time within a desired time range without the concomitant back pressure issues of other configurations.
(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merten et al (EP 3,000,528 A1) in view of Hiddessen et al (US 2014/0134623 A1).
	Refer above for the disclosure of Merten.
		Merten fails to disclose that the system comprises a means for controlling the incubation temperature in at least part of the delay line, wherein the means is preferably selected from the group comprising a bed of heated metal beads, a water bath, and a Peltier element.
		Hiddessen teaches droplet mixture compositions and systems and methods for forming mixtures of droplets (See abstract).  The method of mixing droplets comprises the steps of: a. combining at least a portion of a first population of droplets with at least a portion of a second population of droplets to form a combined population of droplets; b. flowing the combined population of droplets through a mixing module; and c. stabilizing the first population of droplets, second population of droplets, combined population of droplets, or a combination thereof without causing a PCR amplification reaction, wherein the droplets are more resistant to coalescence, shearing, breakage, and/or damage, such as damage from shearing, after stabilization than before stabilization (See Paras. 0020-21).  In some embodiments, stabilizing comprises increasing the temperature of the droplets.  In some embodiments, stabilizing comprises incubating at a temperature from 4°C to 99°C for 0.01 or more seconds.  In some embodiments, the first or second population of droplets, or both, is stabilized according to step (c) before step (a).  In some embodiments, the combined droplet population is stabilized according to step (c) before, during, or after step (b).  In some embodiments, stabilizing In some embodiments, the energy is thermal, electromagnetic, electrical, chemical, or mechanical energy, or any combination thereof.  In 
some embodiments, the electromagnetic energy is gamma rays, x-rays, ultraviolet rays, visible light, infrared rays, microwaves, radio waves, or any combination thereof.  In some embodiments, the thermal energy is heat, conduction, convection, or a combination thereof.  In some embodiments, the energy is provided by one or more heating element(s).  In some embodiments, the one or more heating element comprises a resistive heating element, thermoelectric device, heating block, lamp, light source, microwave, radiation source, water 
bath, or any combination thereof (See Para. 0024).
		It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the use of thermal energy, such as in the form of a water bath, to droplets in a mixing module as taught by Hiddessen, to the delay line taught by Merten for the puroses of producing droplets that are more resistant to coalescence, shearing, breakage, and/or 
damage, such as damage from shearing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY I FISHER whose telephone number is (469)295-9182. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.I.F/Examiner, Art Unit 1796                                                                                                                                                                                                        March 9, 2022

/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796